 COFEEF SYSTEM OF WESTERN NEW YORKCoffee System of Western New York, a Division ofCoffee System, Inc., a Wholly-Owned Subsidiary ofARA Services, Inc. and Bakery Drivers, Local 264,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen & Helpers of America. Case3 CA 9151November 9, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND Mtl BFRS MURPIIYAND TRt'SDA[IIUpon a charge filed on June 12. 1979. by BakeryDrivers, Local 264. International Brotherhood ofTeamsters, Chauffeurs. Warehousemen & Helpers ofAmerica, herein called the Union, and duly served onCoffee System of Western New York, a Division ofCoffee System, Inc.. a Wholly-Owned Subsidiary ofARA Services, Inc., herein called Respondent, theGeneral Counsel of' the National Labor RelationsBoard, by the Regional Director for Region 3. issueda complaint and notice of hearing on June 29, 1979,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforean administrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on May 7, 1979, fol-lowing a Board election in Case 3-RC-7331, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about May 15, 1979, and at all times thereafter,Respondent has refused, and continues to date to re-fuse, to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnJuly 9, 1979, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the alle-gations in the complaint.On July 27, 1979, counsel for the General Counselfiled directly with the Board a motion entitled "Mo-tion To Transfer Proceeding to the Board, To StrikeI Official notice is taken of the record in the representation proceeding,Case 3-RC 7331, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosvsterm. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co. 167 NLRB 151 (1967). enfd. 415 F.2d 26(5th Cir 1969): Inerrvpe Co v. Penello, 269 F.Supp. 573 D.('.Va 1967):Foilett Corp., 164 NLRB 378 (1967). enfd. 397 F.2d 91 (7th Cir 1968); Sec.9(d) of the NLRA, as amended.Respondent's Affirmative Defenses and For Sum-mary Judgment and Issuance of the Board's Decisionand Order," with exhibits attached. Subsequently, onAugust 2, 1979, the Board issued an order transfer-ring the proceeding to the Board and a Notice ToShow Cause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent admits mostof the factual allegations of the complaint, but deniesthe conclusionary averments on the bases that therepresentation election was conducted in a unit inap-propriate for collective bargaining; that both unionand Board agent misconduct interfered with the elec-tion and prevented the election from being conductedunder the requisite laboratory conditions that theBoard improperly denied Respondent a hearing on itsobjections to the conduct of the election: and that theBoard failed to explicate fully and clearly its rulingsconcerning Respondent's objections. Respondent alsodenies that it did engage in, and is engaging in, unfairlabor practices affecting commerce within the mean-ing of Sections 8(a)( I) and (5) and 2(6) and (7) of theAct.The General Counsel contends that Respondent isimproperly seeking to relitigate issues which wereraised and decided, or which could have been raised,in the underlying representation proceeding. Weagree with the General Counsel.Review of the record herein, including that in theunderlying representation proceeding (Case 3-RC7331), shows that the election in this matter was heldon December 22, 1978. The election was held pursu-ant to a Decision and Direction of Election issued bythe Regional Director on November 17, 1978. In hisdecision, the Regional Director found appropriate aunit of all warehousemen, drivers, customer servicerepresentatives, and warehouse mechanics at Respon-dent's facility at 1800 Broadway, Buffalo, New York.The Regional Director included in the unit two em-ployees he found to be warehousemen (rather thansupervisors, management trainees, or "Comprehen-sive Employment and Training Act (CETA) employ-ees" as argued by Respondent). Thereafter, Respon-dent filed a request for review of the Regional246 NLRB No. 66433 I)E('ISIONS OF NATIONAL. I.ABOR REI.ATIONS BOARI)Director's decision which was denied by the Board onDecember 19, 1978. The election resulted in a vote ofseven votes for, and four against, the Union. Therewas one challenged ballot which was not sufficient innumber to affect the results of the election. Respon-dent thereafter filed timely objections to conduct at-fecting the results of the election. On January 24,1979, the Regional Director issued his Report on Ob-jections in which he recommended that Respondent'sobjections be overruled in their entirety and furtherrecommended that a certification of representative is-sue. ontrary to Respondent's contention, the Re-gional Director found, with respect to Objection 1. noevidence that any agent or representative of theUnion had impermissibly threatened employees and,with respect to Objection 2, no evidence of' any Boardagent misconduct in the running of' the election. TheRegional Director further recommended that Objec-tion 3 be overruled as it raised no issues not raised bythe first two objections and recommended that Objec-tion 4 which reiterated the Respondent's preelectioncontentions with respect to unit issues, be overruledas raising nothing not addressed in the preelectionphase of the proceeding.On February 13, 1979, Respondent filed exceptionsto the Regional Director's Report on Objections.Thereafter. the Board, on May 17. 1979. adopted theRegional Director's findings and recommendationsand certified the Union as the exclusive collective-bargaining representative of the employees in the unitfound appropriate. In doing so, the Board furtherelaborated upon its reasons for adopting the RegionalDirector's report respecting Objection 2 and foundspecifically that the Employer's exceptions raised nomaterial issues which could warrant a hearing.In its response to the Notice To Show Causeherein, Respondent again raises the various allega-tions, described above, which have already been con-sidered and rejected by the Board in ruling upon Re-spondent's request for review and its exceptions to theRegional Director's Report on Objections. It thus ap-pears that Respondent is seeking to relitigate hereinthe issues which were fully litigated and decided ad-versely to it in the representation case.'It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.'2 Respondent also argues that it is entitled to the "written affidavits takenof the Board agents" involved in its Objection 2. This argument was raisedto, and rejected by, the Board in the underlying representation case proceed-ing. See also Valentine A. Heid Estate, Frst Trust & Deposit (Co., Trusteed/h/ua Heid's Lunch Stand, 243 NLRB 558 (1979).3See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U[.S. 146, 162 (1941):Rules and Regulations of the Board. Secs. 102.67(f) and 102.69(c).All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offierto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.In this proceeding Respondent contends that theBoard failed to consider its exceptions to the Reporton Objections because the Board did not specificallycomment on its Objection I, and Respondent arguesfurther that due process entitles it to a hearing on itsobjections to the election. Prior to adopting the find-ings conclusions, and recommendations of the Re-gional Director's Report on Objections, the Boardconsidered the report, the Employer's exceptionsthereto, and the entire record in that case. By itsadoption of the report recommending that the Em-ployer's objections be overruled, the Board necessar-ily passed on all the objections at issue and found thatthe objections raised no substantial or material issueswarranting a hearing.4Further with respect to Re-spondent's due process argument, it is well estab-lished that the parties do not have an absolute right toa hearing on objections to an election. It is only whenthe moving party presents a prima J/ciC showing of'substantial and material issues which would warrantsetting aside the election that it is entitled to an evi-dentiary hearing. It is clear that, absent arbitrary ac-tion, this qualified right to a hearing satisfies the con-stitutional requirements of due process.' Accordingly,we grant the Motion r Summary Judgment.'On the basis of the entire record, the Board makesthe tollowing:FINDIN<;S ()F FAC(I. I11: BUSINESS 01- RISPONDENI'Respondent is, and has been at all times materialherein, a Delaware corporation, and has maintainedits principal office and place of business at 6th and'Madissonille Concrete (o., A Dvision of forum & Edlwards. Inc.. 220NIRB 668 (1975); Evansville Auto Parts. Inc. 217 NLRB 660 (1975).'GTE Lenkurt. Incorporated, 218 NLRB 929 (1975) Heaveni Valley SkiArea, a (alifornia Corporation, and lHeaven'Valley a Partnership. 215NlIRB 734 (1974): Amalgarmuated ('lothing Workers of America [WinfieldWanufacturing ompany, Inc.] v. N.I..R.B. 424 F.2d 818, 828 (D.C. Cir.1970).l In view of our findings and conclusions herein. we find it unnecessar topass on the General Counsel's motion to strike Respondent's affirmativedefenses.434 COFFEE SYSTEM OF WESTERN NEW YORKWalnut Streets, Philadelphia, Pennsylvania. Respon-dent has also maintained a facility located at 1800Broadway, Buffalo, New York, where it is engaged inthe wholesale sale and dispensing of coffee, tea, otherbeverages, snacks, and related products.7Respondent,during the calendar year preceding issuance of thecomplaint, which period is representative of all timesmaterial herein, purchased and received goods andmaterials valued in excess of $50,000 directly fromsuppliers located outside the State of New York.We find, on the basis of the firegoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. ['HE IABOR OR(iANI/A I ION INVOI.VtiI)Bakery Drivers, Local 264, International Brother-hood of Teamsters, Chauffeurs, Warehousemen &Helpers of America. is a labor organization within themeaning of Section 2(5) of the Act.I11. IHE UNFAIR I.ABOR PRA(I'I('FSA. The Representation ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All warehousemen, drivers, customer service rep-resentatives, and warehousemen mechanics em-ployed by Respondent at its 1800 Broadway,Buffalo, New York, facility; but excluding out-side salesmen, office clerical employees, profes-sional employees, guards and supervisors as de-fined in the Act.2. The certificationOn December 22, 1978, a majority of the employ-ees of Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the RegionalDirector for Region 3, designated the Union as theirrepresentative for the purpose of collective bargaining7 In its answer to the complaint, Respondent denied hat its sales arewholesale, but instead stated that its sales are almost entirel2 retail. Thisassertion is contrary to the finding of the Regional Director in the underlyingrepresentation case to which Respondent did not except. We note that, evenif Respondent's assertion is correct and its sales are therefore only partiallywholesale, the nonretail standard for assertion ofjunsdiction nevertheless isapplicable. See Pease Oil Companv, 122 NLRB 344 1958).with Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on May 7, 1979. and the Union continues tobe such exclusive representative within the meaningof Section 9(a) of the Act.B. The Requ'li. To Bargain and Respondent s Re/UisalCommencing on or about May 15, 1979, and at alltimes thereafter, the Union has requested Respondentto bargain collectively with it as the exclusive collec-tive-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutMav 15, 1979, and continuing at all times thereafterto date, Respondent has refused, and continues to re-fuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly, we find that Respondent has, sinceMay 15, 1979, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal. Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. TIliF EFFECT ()F THE UNFAIR I.ABOR PRA('II('ESUPON (OMMERC(The activities of Respondent set forth in sectionll, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (I) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commences435 DECISIONS OF NATIONAL LABOR RELATIIONS BOARDto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Companv, Inc., 136 NLRB785 (1962); Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817; Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (lOth Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONc('USIONS OF LAW1. Coffee System of Western New York, a Divisionof Coffee System, Inc., a Wholly-Owned Subsidiaryof ARA Services, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. Bakery Drivers, Local 264, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, is a labor organization within themeaning of Section 2(5) of the Act.3. All warehousemen, drivers, customer servicerepresentatives, and warehousemen mechanics em-ployed by Respondent at its 1800 Broadway, Buffalo,New York, facility; but excluding outside salesmen,office clerical employees, professional employees,guards and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4. Since May 7, 1979, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about May 15, 1979, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Cof-fee System of Western New York, a Division of Cof-fee System. Inc., a Wholly-Owned Subsidiary ofARA Services, Inc., Buffalo, New York, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Bakery Drivers, Local264, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen & Helpers of America, as theexclusive bargaining representative of its employeesin the following appropriate unit:All warehousemen, drivers, customer service rep-resentatives, and warehousemen mechanics em-ployed by Respondent at its 1800 Broadway,Buffalo, New York, facility: but excluding out-side salesmen, office clerical employees, profes-sional employees, guards and supervisors as de-fined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its facility located at 1800 Broadway,Buffalo, New York, copies of the attached noticemarked "Appendix." Copies of said notice, on formsprovided by the Regional Director for Region 3, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.i In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."436 COFFEE SYSTEM OF WESTERN NEW YORKAPPENDIXNoTrcE To EMPLOYEESPOSTED BY ORDER OF THINATIONAL. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay. wages, hours, and otherterms and conditions of employment with Bak-ery Drivers, Local 264, International Brother-hood of Teamsters, Chauffeurs, Warehousemen& Helpers of America, as the exclusive repre-sentative of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All warehousemen, drivers, customer servicerepresentatives, and warehousemen mechanicsemployed by the Employer at its 1800 Broad-way, Buffalo, New York, facility; but exclud-ing outside salesmen, office clerical employees,professional employees, guards and supervi-sors as defined in the Act.COFFEE SYSTEM OF WESTERN NEW YORK, ADIVISION OF COFFEE SYSTEM, INC., AWHOLLY-OWNED SUBSIDIARY OF ARA SER-VI('ES, INC.437